Citation Nr: 1431752	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  07-06 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based upon individual unemployability by reason of service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 






WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the RO that granted service connection for PTSD and assigned a 30 percent rating effective on March 4, 2005.  

In May 2009, a videoconference hearing was held with the undersigned Veterans Law Judge.  

In June 2009, the Board remanded the claim for further development.  

In October 2010, the Board granted an initial 50 percent rating for the service-connected PTSD and remanded the issue of entitlement to a higher rating for additional development.  

In May 2012, the Board assigned an initial 70 percent rating for the service-connected PTSD and remanded the issue of entitlement to TDIU.  

The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  

By Order dated in November 2013, the Court granted the parties' Joint Motion for Partial Remand (Joint Motion) and vacated and remanded that portion of the decision that denied a rating in excess of 70 percent for the service-connected PTSD.  

Pursuant to the Joint Motion, in May 2014, the Board sent the Veteran a letter offering him the opportunity for another hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The attorney responded that the Veteran did not want another hearing in this matter.  

In June 2014, the attorney submitted additional evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2013).

In May 2012, the Board referred the issue of service connection for a prostate disorder as due to Agent Orange exposure for any indicated action.  On review, it does not appear that this claim has been addressed by the AOJ.  The Board does not have jurisdiction and again refers the matter for appropriate action.  



FINDINGS OF FACT

1.  The service-connected PTSD is not shown to be productive of a disability manifested by total occupational and social impairment.  

2.  The Veteran meets the schedular requirements for a TDIU rating.  

3.  The service-connected disabilities by themselves are shown as likely as not to preclude the Veteran from securing and following substantially gainful employment consistent with his education and occupational background.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in excess of 70 percent for the service-connected PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9411 (2013).  

2.  With resolution of all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.16 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  The claim for an increased rating for the service-connected PTSD is a downstream issue in that it arose following the initial grant of service connection.  As service connection, an initial rating and an effective date were assigned, the notice requirements are met.

Nonetheless, throughout the appeal period the Veteran has been advised of the information and evidence he is responsible for providing and of the information and evidence that VA would attempt to obtain.  He was also provided information as to how VA assigns disability ratings and effective dates and has received notice of applicable rating criteria.  See VA correspondence dated in June 2005, October 2009, December 2009, and January 2014.  

VA has also satisfied its duty to assist.  The claims folder contains service medical records, VA medical center records, and a private vocational assessment submitted by the Veteran.

The Veteran is apparently receiving benefits from the Social Security Administration, but these are based on retirement age and not disability.  Thus, the Board declines to remand for these records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the Veteran's claim).

The Veteran was provided VA examinations in July 2005, April 2010, and December 2011.  The examinations contain findings necessary for rating purposes and are considered adequate.  

In light of the favorable decision to grant entitlement to a TDIU rating, a detailed discussion regarding VCAA compliance as to this issue is not required.  

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2013).  


Analysis

Evaluation for PTSD

As set forth, a 70 percent rating for PTSD was made effective beginning on March 4, 2005.  The Veteran argues that this rating does not adequately reflect the severity of his disability and that he is entitled to a 100 percent schedular rating.  

The Veteran argues that, in its previous decision, the Board listed symptoms he did not have rather than addressing the effects of his disorder, and that it was necessary to explain why the disability picture was closer to 70 percent than to 100 percent.  See Appellant's Brief dated in March 2013 and Reply Brief dated in September 2013.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155. 

Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder. 

In Fenderson, the United States Court of Appeals for Veterans Claims (Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is evaluated under the General Rating Formula for Mental Disorders.  A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

As the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently explained, evaluation under § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).

The symptoms listed under the referenced diagnostic code are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Global Assessment of Functioning (GAF) scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

A score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g. depressed person avoid friends, neglects family, and is unable to work).  

A score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A score of 51-60 is appropriate where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers). 

Scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV) 47.

The Veteran underwent a VA examination in July 2005 and reported having difficulty sleeping, nightmares, flashbacks, anxiety, irritability, and alternating moods of sadness, irritability, anxiety and hopelessness.  

The Veteran denied having delusions, hallucinations, thought disorder, suicidal or homicidal ideations, obsessional rituals, and impaired abstract thinking.  He reported having "ups" and "downs" with his marriage, but currently his marriage was "very good."  He also no longer drank in excess.  

Upon mental status examination, his appearance, hygiene, and behavior were appropriate.  Affect and mood were abnormal; he had a flattened affect.  The examiner indicated that the Veteran did not have a thought disorder and that his judgment was sometimes poor especially when he was angry.  The diagnosis was that of chronic and severe PTSD.  He was assigned a GAF score of 45.

The VA examiner stated that the Veteran was able to manage his own funds and did not have a drug or alcohol disability.  He was capable of performing activities of daily living, but struggled with both work and social relationships.  He was able to follow commands without difficulty and did not pose a threat of persistent danger or injury to himself or others.  

The Veteran was afforded another VA examination in April 2010 and reported having recurrent and intrusive recollections, nightmares, psychological distress, numbing, diminished interest, irritability, anger outbursts, difficulty concentrating, hypervigilance, isolation, feelings of helplessness, and exaggerated startle response.  

The Veteran added that his PTSD symptoms occurred daily and affected his ability to perform his job responsibilities.  He had currently been employed for 46 years at a grocery store and experienced job transfers and reduced responsibility as a result of his PTSD.  

The Veteran reported being married for 37 years, but having a strained relationship with his brother and sister.  He reduced his drinking, but continued to drink 4 to 5 drinks per day due to stress at work.  He stated that his only enjoyment was his granddaughter.  He went to work and "bunker[ed] down" at home and just existed with no social interactions or activities.  

The mental status examination revealed that the Veteran was neatly groomed and appropriately dressed.  His mood was anxious.  His thought processes and content were unremarkable.  Regarding judgment, it was noted that the Veteran understood the outcome of his behavior.  There was no inappropriate behavior or obsessive or ritualistic behavior.  

The Veteran reported having panic attacks that were episodes of severe anxiety resulting in his heart beating fast and having sweaty palms.  During these episodes, the Veteran sat in his car.  He did not have any suicidal or homicidal thoughts.  

The diagnosis was that of PTSD, Major Depressive Disorder, and Anxiety Disorder (substance induced).  He was assigned a GAF score of 45.  The examiner noted that the Veteran had impairment in all areas of functioning despite his ability to maintain employment and his marriage.  

The VA examiner stated that the Veteran used alcohol as a strategy to avoid PTSD depressive and anxiety-related symptoms.  He stated that the Veteran's prognosis was poor and that his PTSD symptoms resulted in deficiencies in work, family relations, and mood.  

The Veteran was afforded another VA psychiatric examination in December 2011.  The examiner noted that the Veteran had a diagnosis of PTSD and major depressive disorder.  The examiner attempted to differentiate the symptoms attributable to each diagnosis, but stated that they overlapped.  

The examiner also indicated that the major depressive disorder was probably secondary to the PTSD.  Accordingly, the Board will attribute those symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The VA examiner indicated that both disorders caused diminished interest and pleasure and sleep disturbance.  The examiner indicated that the PTSD caused re-experiencing, avoidance and arousal symptoms.  

The examiner noted that the Veteran's occupational impairment which led to his decision to retire in September 2011 appeared attributable to the combination of the PTSD and the major depressive disorder.  

It was noted that his primary occupational deficit appeared to be his inability to control his anger and interact effectively with employees and was attributable to PTSD.  

The examiner indicated that the Veteran withdrew into his office and failed to maintain the store in good condition and that this was attributable to PTSD.  The examiner opined that occupational and social impairment with reduced reliability and productivity best summarized the level of impairment due to the Veteran's PTSD and major depressive disorder. 

Regarding his social and family history, the Veteran reported that his relationship with his wife was good and described his relationship with his daughter as generally positive and supportive. 

The mental status examination revealed that the Veteran's mood was dysthymic.  There was no evidence of delusional thinking.  Judgment and insight appeared to be good.  Cognitive abilities were grossly intact.  He denied suicidal or homicidal ideation. 

The examiner stated that the service-connected PTSD contributed to the occupational deficiencies that led to his early retirement.  The examiner added that the Veteran reported having problems with anger and irritability that led to conflicts with employees and the need to spend time in his office when he should have been on the floor attending to the store. 

The examiner indicated that the PTSD symptoms also made it difficult for him to adapt to the stresses of the long commute which was required when he was transferred to a different store.  

The examiner added that the Veteran's decision to retire was voluntary so it was possible that he could have continued to work as a store manager, but with diminished productivity and reliability. 

The examiner indicated that the Veteran was not currently in school so educational impairment could not be assessed.  The examiner stated that the Veteran's family relations were somewhat affected by his symptoms, but he had been happily married for almost 40 years with he and his wife being able to work through many of the challenges posed by his PTSD. 

The examiner indicated that the Veteran had moderate deficiencies in social relationships which were partly related to PTSD.  The examiner stated that judgment and insight were not impaired and thought processes were normal.  

The examiner stated that the PTSD contributed to the major depressive disorder which in turn had contributed to difficulty in fulfilling occupational duties and enjoying social relationships.  The examiner stated that the Veteran maintained his level of functioning through constant avoidance of stimuli that reminded him of Vietnam. 

The examiner stated that the GAF score for the service-connected PTSD was 55 and was based on PTSD symptoms of moderate severity and depression of moderate severity and the difficulty the Veteran had functioning at work.  The examiner noted that, in the year prior to his retirement, he had trouble controlling his anger towards his employees, would blow up, and retreated to his office to deal with his anger. 

The examiner indicated that the Veteran's occupational impairment which led to his decision to retire in September 2011 appeared to be attributable to a combination of the PTSD and major depressive disorder.  

The examiner stated that the Veteran's primary occupational deficit appeared to be his inability to control his anger and interact effectively with his employees that was attributable to the PTSD. 

The Veteran reported that, during the last two years of his employment, he was a manager at a store and, in this position, had a 90 minute commute that he could no longer deal with it.  He added that, over the last couple of years, everything seemed to bother him.  He felt that he could not function anymore. 

The evidence of record also includes VA treatment records.  In February 2005, the Veteran stated that he had a few close friends, but for the most part was a loner. He also reported enjoying sports and spending time with his daughter and her child.  He had been married for 30 years.  His drinking was a point of contention in his relationship, but overall his marriage was fine. 

The Veteran reported having sleep difficulty, avoidance of activity or discussions about Vietnam, and poor concentration (i.e., forgetful).  His judgment and memory were intact.  His affect and mood were anxious.  It was noted that the Veteran displayed severe symptoms of PTSD. 

An April 2005 VA treatment record reflected the Veteran had a history of alcohol abuse for about 25 years and would drink 4 double glasses of bourbon at night.  He stated, in essence, that he would not be able to fall asleep without the alcohol because of intrusive thoughts about the war.  He also reported taking Gabapentin for sleep, and this had decreased his drinking. 

The Veteran denied having any suicide attempts and reported working at a store for over 40 years.  He had been the store manager for the past 7 years.  Upon examination, the Veteran was alert and well groomed.  He had good eye contact, and his thought processes were noted to be coherent.  There was no suicidal or homicidal ideation.  

The Veteran was noted to be oriented times three, and his insight and judgment were intact.  He had slight anxiety.  He was diagnosed with PTSD and assigned a GAF score of 46.

A May 2005 VA treatment record noted that the Veteran denied having suicidal ideation, but reported one incident of rage/homicidal ideation that occurred approximately 20 years earlier.  He also experienced an exaggerated startle response. 

A June 2005 VA treatment record noted no evidence of a psychotic process.  He reported having intrusive thoughts and nightmares.  He also reported more positive activities and interactions with his wife as a result of controlling his drinking. 

The Veteran denied having a history of legal or occupational problems related to his drinking.  He has frequent intrusive thoughts, difficulty sleeping, hyperarousal, increased introversion and nightmares.

In May 2009, the Veteran testified that he was receiving treatment for PTSD about once per month.  He reported taking medication to help him sleep and for depression.  He denied inpatient care or hospitalization for PTSD. 

The Veteran reported having difficulty with memory, mood swings, difficulty with motivation, avoidance of crowds, and panic attacks (once every couple of weeks). He denied having impaired judgment, anger outbursts or suicidal or homicidal thoughts.  He also stated that he worked full-time as a store manager and missed work due to PTSD about 1 day per month. 

The Veteran also stated that he had been married 35 years and that his marital relationship was good.  He also had a good relationship with his daughter.  He also stated that he bowled one night per week during the winter.  (See May 2009 Hearing Transcript pp. 3-10).

A September 2010 VA treatment record indicated that the Veteran declined to have individual or PTSD group therapy.  He reported having increased stress after he was given a manager position at a new store and having a long and hectic commute and considering retiring.  He reported that his mood was generally good.  His sleep was a little more disrupted.  The GAF score was noted to be 43.

Evidence of record shows that the Veteran retired in September 2011.  An April 2014 private vocational assessment noted an extensive history of PTSD symptoms which negatively impact his ability to function in a work setting.  

The Board has reviewed all evidence of record and finds that the overall disability picture related to PTSD does not more nearly approximate total occupational and social impairment.  Rather, it causes occupational and social impairment with deficiencies in most areas and thus, is commensurate with no more than the currently assigned 70 percent rating.  

In making this determination, the Board has considered the lay contentions of record, but does not find them more probative than the objective medical evidence contained herein.    

As to whether the Veteran has total occupational impairment, the Board acknowledges that his PTSD negatively impacted his ability to function in a work setting and that he ultimately quit work due to PTSD symptoms.  

The overall evidence, however, shows that he voluntarily retired and that, while he had difficulties with the stresses of work and dealing with supervisors, co-workers, and customers, he was generally able to function in the work environment.  

The Board has also considered the argument in the Appellant's Brief that there is evidence indicative of total social impairment.  For example, the Veteran reported that his marriage was strained due to his isolation and avoidance, and that he described himself as a loner with severe trust issues and little motivation for social activities.  

It was further noted that the Veteran reported to the December 2011 VA examiner that he would get angry or irritable over everything and he reported an incident where he shouted at his daughter over something insignificant. 

On review, the evidence of record simply does not support a finding of total social impairment.  While there is evidence that the Veteran had some struggles with relationships, he generally described his marriage as good and was able to maintain effective relationships with his wife, daughter, and granddaughter.  

The Veteran reported limited social contacts outside of his family, but there is evidence indicating that he was able to engage in social activities, such as bowling.  The most recent VA examiner described only moderate deficiencies in social relationships.  

The assigned GAF scores during the appeal period suggest no more than serious symptoms.  Major or total impairment is not established.  

The Board further notes that the evidence does not show other symptoms consistent with or productive of total occupational and social impairment.  For example, the Veteran is not shown to have gross impairment in thought processes or persistent delusions or hallucinations.    

The Veteran does not exhibit grossly inappropriate behavior and while he reports some unprovoked irritability, there is no recent history of violence, or any suggestion of persistent danger of hurting himself or others.  Evidence of record shows that the Veteran denied suicidal or homicidal ideation.  

The Veteran is consistently described as being well groomed and is not shown to have intermittent inability to perform activities of daily living.  Indeed, the Veteran is able to care for himself and enjoys working in the garden and taking care of his yard and pool.  The Veteran is not disoriented and does not exhibit any significant memory loss.  

At no time during the period of the appeal is it shown that a rating in excess of 70 percent is assignable, and there is no basis for the assignment of a staged rating.  See Fenderson.  

The Board has also considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2013). 

On review, the referenced diagnostic code contemplates the Veteran's claimed symptoms.  That is, it addresses the level of social and occupational impairment due to PTSD.  A higher schedular rating is available for greater level of disability.  

As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Hence, as the preponderance of the evidence is against the claim for increase, the doctrine of reasonable doubt is not for application in this case.  See 38 C.F.R. § 3.102 (2013).  



Entitlement to TDIU Rating

In its May 2012 remand, the Board found that the Veteran's claim for increase included a TDIU claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue was remanded for RO adjudication, to include on an extraschedular basis.  

In November 2013, the RO increased the rating for the service-connected PTSD to 70 percent effective on March 4, 2005.  The rating decision, however, did not adjudicate the TDIU claim and there is no indication that a supplemental statement of the case was issued.   

In June 2014 correspondence, the attorney requested that the Board grant entitlement to TDIU under 38 C.F.R. § 4.16(a).  

On review, the Veteran has met the schedular criteria for TDIU throughout the appeal period and it is not necessary to adjudicate the issue on an extraschedular basis.  

Further, and as set forth hereinbelow, the Board is granting entitlement to TDIU and thus, the Veteran is not prejudiced by the Board adjudicating the issue at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The question in a claim of entitlement to a TDIU rating is whether a veteran is capable of performing the physical and mental acts required by employment and not whether a veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In making this determination, the Board notes that the pertinent inquiry is whether service-connected disabilities individually or in combination are of sufficient severity to produce unemployability - not whether a veteran is unemployable solely due to his service-connected disabilities.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).

The Veteran is currently service connected for PTSD (70 percent); tinnitus (10 percent); and bilateral hearing loss (noncompensable).  The combined rating is 70 percent from March 4, 2005.  The schedular requirements for TDIU are met.  

In January 2014, the Veteran submitted a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  At that time, the Veteran reported that he became too disabled to work on September 17, 2011 and that was the last date he worked full-time.  He reported having 4 years of college.  

The December 2011 VA examiner opined that the Veteran's PTSD contributed to occupational deficiencies that led to his early retirement.  She noted that the decision to retire was voluntary so it was possible that he could have continued to work as a store manager but with diminished productivity and reliability.  

The Veteran underwent a private vocational assessment in April 2014.  The examiner provided in-depth discussion and stated that "based on the medical records, ongoing severity of symptoms and Veteran's description of his symptoms it is at least as likely as not that his service-connected diagnoses as outlined above, have rendered him unable to secure and following a substantially gainful occupation, and that this unemployability dates back to at least 2011 when he ceased work as a Grocery Store Manager."  

Considering all evidence of record, the Board finds that the Veteran's service-connected disabilities by themselves are shown as likely as not to preclude him from securing and following substantially gainful employment consistent with his education and occupational background.  

Resolving reasonable doubt in his favor, entitlement to a TDIU rating is established.  See 38 C.F.R. § 3.102.  



ORDER

An increased, initial rating in excess of 70 percent for the service-connected PTSD is denied.

Entitlement to a TDIU rating is granted, subject to the regulations governing the payment of monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


